Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 9, 1978, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Under the circumstances of this case the Trial Judge did not err in ordering the courtroom closed to the public during the testimony of a former undercover police officer who had been laid off two and one-half years earlier. The court held a hearing on the question at which the former undercover officer stated that open court testimony might endanger her life inasmuch as there were unresolved cases in which she had participated and since she was at the time of trial working as a security officer (see People v Hinton, 31 NY2d 71; cf. People v Jones, 47 NY2d 409). Her testimony was relatively brief (see People v Garcia, 41 NY2d 861) and largely repetitive of the testimony of previous witnesses. There was, therefore, no deprivation of defendant’s Sixth Amendment right to a public trial (see People v Hagan, 24 NY2d 395). We have reviewed the court’s charge, and we hold that it correctly set forth the law with respect to the agency defense to a charge of criminal sale of a controlled substance (see People v Argihay, 45 NY2d 45). Mollen, P. J., Lazer, Cohalan and Gibbons, JJ., concur.